Title: From Alexander Hamilton to Caleb Swan, 24 May 1800
From: Hamilton, Alexander
To: Swan, Caleb


Camp Scotch Plains [New Jersey]May 24th. 1800
Sir,
I send you the copy of a letter of the 14th. instant from Capt Ellery with the documents to which it refers.
If my recollection be right, there lies an appeal from the Accountant to the Comptroller of the Treasury. If so, I request that you will, without delay, on behalf of Capt Ellery make an appeal.
After much reflection, I do not perceive any sound distinction between special compensations to persons not of the army and similar compensations to officers of the army for services which do not appertain to the nature of their officers. Their established compensations cannot be presumed to embrace such services; as to those, they are mere strangers, with the sole difference that being already in the employ and pay of the Government, it is reasonable they should receive less allowances.
If, as the practice admits, it is within Executive Discretion to allow special compensations to strangers payable out of the fund for contingencies, it must be on the principle that such services being casually necessary and not provided for by law, it is requisite to the progress of the service and agreeable to an implied license in the appropriation of the funds, that they should be called forth and recompenced by Executive authority. And the same principle would extend to allowances to particular officers for services which the law did not contemplate that they were to perform and consequently did not provide for.
The interest of the service will manifestly be promoted by this extension. In numerous instances officers may be made use of for such purposes without interfering with the parts of the service for which they were destined, and in all such instances, as their allowances will be less than would be made to strangers, there will be œconomy in employing them; besides that in many cases they are best qualified and in some situations other qualified persons could not be found at all.
To say that special compensations for special services is in no case within Executive Discretion would be contrary to uniform usage and would arrest the wheels of every branch of the Government. In the military service especially innumerable casualties occur in which the exercise of that Discretion is indispensable.
What is to be done? A person is appointed Lieutenant of a Regiment; there is a certain routine of duties incident to the station. These are foreign to the clerical and peculiar duties attached to different branches of the staff. These, besides demanding particular qualifications frequently involved close application and constant drudgery.
Suppose an officer is called to exchange the one station for the other, without an equivalent for the additional labour and skill, may he not reasonably decline it & say, this service is not within the terms of my undertaking with the public?
Suppose even that the despotism of military subordination would not tolerate a refusal, could a service proceed with harmony and satisfaction and advantage in which such a despotism was exercised?
Will it be said that the future justice of the Legislature is to be relied upon? Will officers chearfully undertake or assiduously perform on such precarious ground? Is it right to compromit a commanding General by laying him under the necessity of giving expectations which may not be realised?
There can be no doubt in this question where justice and expediency point; and though first appearances may countenance the distinction which has been made, a more thorough view of the subject shews it to be too nice and subtil for practice.
I trust that the Comptroller on mature consideration will reject the distinction. You will please to communicate to him this letter that he may see the reasoning on which I gave my sanction to Capt Ellery for the expenditure which he has made. It may be depended upon that the business of the Department absolutely required it.
with great cons
The Pay Master General
